Citation Nr: 0612931	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  01-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
foot disorder, including flat feet.

3.  Entitlement to service connection for a cervical spine 
disorder.  

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for a cardiac disorder, 
including an irregular heartbeat (other than hypertension).  

6.  Entitlement to service connection for a right knee 
disorder.  

7.  Entitlement to service connection for a left hand 
disorder.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1972 to January 
1975.

This appeal arises from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for a low back condition, 
and flat feet, and which denied claims of entitlement to 
service connection for a cervical disc/neck condition, a left 
hip fracture, an irregular heartbeat, right knee arthritis, 
left hand arthritis, and post-traumatic stress disorder 
(PTSD).  

As noted above, the issue of entitlement to service 
connection for a cardiac disability, including an irregular 
heartbeat, is currently on appeal before the Board.  However, 
the issue of service connection for hypertension was finally 
denied by the RO in December 1994 and is not part of the 
claim on appeal.  

The veteran requested a video-conference hearing before the 
Board in March 2001.  In a VA Form 9 received in October 
2005, he indicated that he no longer wanted such a hearing.

The issues of entitlement to service connection for a foot 
disorder, a neck disorder, a right knee disorder, and a 
cardiac disorder are addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1994, the RO 
denied claims of entitlement to service connection for back 
problems and foot problems.

2.  The evidence received since the RO's December 1994 
decision which denied service connection for back problems, 
which was not previously of record, and which is not 
cumulative of other evidence of record, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The evidence received since the RO's December 1994 
decision which denied service connection for foot problems, 
which was not previously of record, and which is not 
cumulative of other evidence of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

4.  The veteran does not have a left hip disorder as a result 
of his service.  

5.  The veteran does not have a left hand disorder as a 
result of his service.  

6.  The veteran does not have PTSD.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's December 1994 decision which denied a claim of 
entitlement to service connection for back problems; the 
claim for service connection for a low back condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).

2.  New and material evidence has been received since the 
RO's December 1994 decision which denied a claim of 
entitlement to service connection for foot problems; the 
claim for service connection for flat feet is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  A left hip disorder was not incurred in, or aggravated 
by, the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

4.  A left hand disorder was not incurred in, or aggravated 
by, the veteran's active military service.  38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

5.  PTSD was not incurred in, or aggravated by, the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims files shows that in December 1994, the 
RO denied the veteran's claims of entitlement to service 
connection for "foot problems" and "back problems."  There 
was no appeal, and the RO's decisions became final.  See 
38 U.S.C.A. § 7105(c)(West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In December 1998, the veteran filed to reopen his claims, and 
in January 2000 the RO denied the claims.  The veteran has 
appealed.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claims were received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of these claims was the RO's 
decision dated in December 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1994 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  


A.  Low Back Condition

The evidence of record at the time of the RO's December 1994 
decision included the veteran's service medical records, 
which showed that in June 1973 he was treated for sore neck 
and back muscles.  The report notes "strained latissimus and 
trapezius" right side.  The veteran's separation examination 
report, dated in December 1974, showed that his spine was 
clinically evaluated as normal.  In an accompanying "report 
of medical history," the veteran denied having a history of 
"recurrent back pain."  

As for the post-service evidence, it consisted of VA and non-
VA treatment reports, dated between 1989 and 1993.  A VA 
progress note, dated in October 1989, showed complaints of 
back pain.  The diagnosis was mild intermittent back pain.  

At the time of the RO's December 1994 denial of the claim, 
there was no competent evidence showing that the veteran had 
a low back disorder that was related to his service.  

Evidence received since the RO's December 1994 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1994 and 2004.  This evidence includes a number of VA 
outpatient treatment reports which note low back pain.  

The veteran's own statements that he has a low back disorder 
related to his active service are cumulative and not new.  
The medical evidence that was not of record at the time of 
the December 1994 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In particular, 
none of the submitted evidence is competent evidence relating 
any current low back disorder to the veteran's service.  The 
Board therefore finds that the submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156.  The claim 
is therefore not reopened.

B.  Foot problems

The evidence of record at the time of the RO's December 1994 
decision included the veteran's service medical records, 
which included an entrance examination report, dated in July 
1972.  This report shows that the veteran was noted to have 
pes planus "N.D.Q." (not disqualifying).  In August 1972, 
he was noted to have a right foot blister, and to be flat-
footed.  In September 1973, he received treatment for foot 
pain at the distal first metatarsal, and was noted to have 
corns and callus formation on his feet.  On examination, the 
foot was tender with some callus formation.  The report 
appears to note that he was developing HV (hallux valgus) 
secondary to pronation, with adequate dorsal flexion.  The 
impression was "excessive" pronation.  A November 1973 
report noted flat feet.  The veteran's separation examination 
report, dated in December 1974, showed that his feet were 
clinically evaluated as normal.  In an accompanying "report 
of medical history," the veteran reported having a history of 
"foot trouble."  

As for the post-service evidence, it consisted of VA and non-
VA treatment reports, dated between 1989 and 1993.  A VA 
progress note, dated in September 1993, showed complaints of 
a swollen right toe after he picked on the nail.  The 
assessment was onychomycosis.  

At the time of the RO's December 1994 denial of the claim, 
there was no competent evidence showing that the veteran 
currently had a foot disorder, that a foot disorder was 
caused by his service, or that a preexisting foot disorder 
was aggravated by his service.  

Evidence received since the RO's December 1994 decision 
consists of VA and non-VA medical treatment reports, dated 
between 1994 and 2004.  This evidence shows that in January 
1999, the veteran underwent a left foot bunionectomy, with a 
postoperative diagnosis of hallux abductovalgus, left foot.  
A number of VA progress notes note a history of bilateral 
bunion surgeries.  A June 1999 examination report from East 
West Medical Group contains diagnoses that include status 
post bilateral bunionectomies first MTP joints with residual.  
A statement from a VA physician, dated in May 2001, discusses 
a number of medical conditions and asserts, "In addition, 
his degenerative changes to his feet may also be due to a 
service connected injury."  

This evidence was not of record at the time of the December 
1994 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence is material.  In particular, the May 2001 
statement from the VA physician is competent evidence that 
the veteran may have a foot disorder that is related to his 
service.  In this regard, although this statement suffers 
from several insufficiencies, in determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus.  The Board therefore finds that the 
submitted evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The claim is therefore reopened.  


II.  Service Connection

The veteran argues that service connection is warranted for a 
left hip fracture, left hand arthritis, and PTSD.  In 
general, he has argued that the claimed conditions were 
caused by the rigors of belonging to an airborne unit and 
participating in parachute jumps.  See veteran's letter, 
received in October 2005.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis and 
cardiovascular-renal disease, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2005).


A.  Left hip disorder

The veteran's service medical records do not show treatment 
for, or a diagnosis of, a left hip disorder.  The veteran's 
separation examination report, dated in December 1974, shows 
that his lower extremities and his musculoskeletal system 
were clinically evaluated as normal.  An accompanying "report 
of medical history" does not note any relevant findings.  

The post-service medical evidence includes VA and non-VA 
medical evidence, dated between 1990 and 2004.  This evidence 
includes VA hospital reports, dated in April 1996, which note 
that the veteran underwent an open reduction internal 
fixation of a left femur fracture.  The reports indicate that 
he had fallen the day before his operation.  Subsequently 
dated VA reports note a history of left hip surgery.  A June 
1999 EWMG examination report notes that the veteran claimed 
to have a history of left hip pain dating back to 1996, after 
he fell off of a ladder and injured his pelvis.  The relevant 
diagnosis was status post left hip fracture with open 
reduction and internal fixation.    

The veteran testified in September 2004 that his left hip 
fracture was an accident that happened after his separation 
from service, but that in-service jumping and marching 
predisposed him to the fracture.  

The veteran's service medical records do not show a diagnosed 
left hip disorder, a left hip disorder was not noted upon 
separation from service, and the Board finds that a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  In addition, the medical evidence indicates that the 
veteran sustained an intercurrent injury to his left hip in 
1996 which resulted in a left femur fracture and the need for 
surgery.  The Board points out that there is no evidence of a 
left hip disorder between separation from service and his 
April 1996 surgery.  This is a period of approximately 20 
years.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxon v. Gober, 230 
F.3d 1330, (Fed. Cir. 2000).  Furthermore, there is no 
competent evidence showing that the veteran has a left hip 
fracture that is related to his service.  The veteran's own 
statements in this regard are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

B.  Left hand disorder

During his hearing, held in September 2004, the veteran 
testified that he injured his left wrist during a parachute 
jump, specifically, that he developed a cyst on his left 
wrist that required surgery.  He essentially testified that 
he did not seek treatment for his left wrist during service 
because the troops were discouraged from seeking treatment 
unless the condition was severe.   

The veteran's service medical records do not show that he 
received treatment for, or a diagnosis of, a left hand 
disorder.  The veteran's separation examination report, dated 
in December 1974, shows that his upper extremities were 
clinically evaluated as normal.  An accompanying "report of 
medical history" does not note any relevant symptoms.      

The post-service medical evidence includes VA and non-VA 
medical evidence, dated between 1989 and 2004.  Some VA 
progress notes note a history of left wrist surgery by 
history, in 1984.  See e.g., June 2004 VA progress note.  A 
June 1999 EWMG examination report does not contain a relevant 
diagnosis.  

The veteran's service medical records do not show treatment 
for left hand symptoms, and a left hand disorder was not 
noted upon separation from service.  The Board therefore 
finds that a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, under 38 U.S.C.A. § 
1110, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, even assuming arguendo that left hand 
disorder was present, and even if the history of surgery to 
the left wrist is accepted, there is no evidence of a left 
hand arthritis (or any other left hand disorder) between 
separation from service and surgery in 1984.  This is a 
period of approximately nine years.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim.  Maxson.  

Furthermore, there is no competent evidence showing that the 
veteran has a left hand disorder that is related to his 
service.  Finally, there is no competent evidence to show 
that left hand/wrist arthritis was manifest to a compensable 
degree within one year of separation from service.  See 
38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  


C.  PTSD

During his hearing, held in September 2004, the veteran 
testified that he has PTSD because his grandmother died 
during his service and he was not able to attend her funeral.  
He also reported that he did not get his preferred duty 
station.  In a letter, dated in September 2004, he asserted 
that a friend of his was killed during training after he was 
shot in the head.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes. 38 C.F.R. §§ 3.303(c), 4.9 (2005); Winn v. Brown, 8 
Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 
(1992).  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issue of whether verified stressors exist, is a 
"downstream" issue which will not be further discussed.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation).

The veteran's service medical records do not show treatment 
for psychiatric symptoms, or a diagnosis of, a psychiatric 
disorder.  The veteran's separation examination report, dated 
in December 1974, shows that his psychiatric condition was 
clinically evaluated as normal.  An accompanying "report of 
medical history" shows that the veteran denied any relevant 
symptoms.      

The relevant post-service medical evidence includes VA and 
non-VA medical evidence, dated between 1984 and 2004.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran has PTSD.  The claims file 
includes a EWMG examination report, dated in June 1999, which 
contains an Axis I diagnosis of "bipolar disorder, most 
recently depressed."  This report is afforded a great deal 
of probative value, as it is the only examination report of 
record, it is over seven pages long, and it includes detailed 
findings.  The Board further points out that to the extent 
that the June 1999 EWMG examiner concluded that the veteran 
does not have PTSD, his conclusion is consistent with four VA 
hospital reports, dated in 1990, 1991, 1992, and 1998, none 
of which show that that the veteran was diagnosed with PTSD 
(the Axis I diagnoses included major depression, 
polysubstance abuse, and a substance-inducted mood disorder, 
as well as Axis II diagnoses of mixed personality disorder).  
It is also consistent with VA progress notes, dated between 
1996 and 2004, which show a great deal of treatment for 
substance abuse and which contain a number of notations of 
psychiatric disorders other than PTSD, to include substance 
abuse, schizophrenia, schizoaffective disorder, ongoing ETOH 
(alcohol) abuse, depression, and bipolar disorder.  See also 
September 1984 statement from Antelope Valley Rehabilitation 
Centers (noting treatment from June to December of 1984 (no 
diagnosis was provided)); August 1985 testimony and July 1985 
statement from Jokichi Takamine, M.D., (noting treatment for 
alcoholism).  

The only competent evidence of PTSD is found in a November 
1999 statement from a VA physician in Los Angeles, who states 
that the veteran has been under treatment for a year for 
"depression and PTSD."  However, this statement is afforded 
almost no probative value, as it is only two sentences long, 
and it is not accompanied by a rationalized explanation, nor 
is it corroborated by the veteran's records of treatment from 
the West Los Angeles VAMC, none of which contain a diagnosis 
of PTSD.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, and that the claim must be denied.

D.  Conclusion

In reaching these decisions, the Board has considered the 
veteran's assertions.  The Board points out that although the 
veteran 's arguments and reported symptoms have been noted, 
the issues in this case ultimately rest upon interpretations 
of medical evidence and conclusions as to the veteran's 
correct diagnosis at various points in time, as well as the 
etiology of his current conditions.  Lay persons, untrained 
in the field of medicine, are not competent to offer such 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
determined that service connection for the claimed conditions 
are not warranted.  To that extent, the contentions of the 
veteran to the contrary are unsupported by persuasive 
evidence.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in April 
2001, January 2003, and January 2004, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
These letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2005).  The RO's VCAA notification letters 
contained a specific request for the veteran to provide 
additional evidence in support of his claims.  He was asked 
to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
the decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Rather, the timing problem can be 
cured with issuance of a VCAA notice and readjudication of 
the claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

In this case, the VCAA letters were provided by the AOJ after 
the RO's initial adjudication of the claims.  However, the RO 
readjudicated the claims in August 2003 and August 2005.  See 
August 2003 and August 2005 SSOCs.  Any defect with respect 
to the timing of the notices is harmless error.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letters did not provide the 
appellant with notice of the potential disability ratings, or 
laws regarding an effective dates for any grant of an 
increased initial evaluation.  However, as the claims for 
service connection have been denied, as discussed above, no 
disability rating or effective date will be assigned; and any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

Finally, in a recent decision, Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), the Court stated that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In such cases, the Court in Kent stated that the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In January 2003, the veteran was told that he had to 
submit new and material evidence to reopen his claim for 
service connection for a back disorder.  Although he was not 
notified specifically of what evidence was lacking, this is 
harmless error as the veteran has demonstrated actual 
knowledge, based upon his testimony provided in September 
2004.  His representative argued that the veteran had a low 
back disorder as a result of in-service trauma, including 
parachute jumps.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  During his hearing, 
it was indicated that private treatment reports from UCLA and 
USC were not available.  In July 2001 and February 2003, 
Valley Care (aka Olive View-UCLA Medical Center), and the 
University of Southern California (USC), reported that they 
have no records on file.  The veteran has been afforded 
examinations for the disabilities in issue.  Although 
etiological opinions have not been obtained, the Board finds 
that the evidence, discussed supra, warrants the conclusion 
that a remand for etiological opinions is not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159(c)(4) (2005); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the claims suffer 
from various combinations of the following defects: he is not 
shown to have received treatment for, or a diagnosis of, the 
claimed condition during service, the claimed condition is 
first shown many years after service, and the claims file 
does not currently contain competent evidence showing that he 
has the claimed condition, and/or that it is related to his 
service.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a low back condition remains 
denied.  

Having submitted new and material evidence, the claim of 
entitlement to service connection for flat feet is reopened; 
the appeal is granted to this extent only and is subject to 
the following development.  

Service connection for a left hip disorder is denied.

Service connection for a left hand disorder is denied.

Service connection for PTSD is denied.


REMAND

Cervical spine disorder

The veteran's service medical records show that in June 1973, 
he received treatment for a stiff neck, also noted as a sore 
neck, after lifting weights.  The report notes "strained 
latissimus and trapezius" right side.  The veteran's 
separation examination report, dated in December 1974, shows 
that his neck and spine were clinically evaluated as normal.  
The veteran was awarded a parachutist badge.

The post-service medical evidence includes VA and non-VA 
medical evidence, dated between 1989 and 2004.  This evidence 
includes a December 1996 report which notes that the veteran 
suspected that he had a cervical disc problem.  It does not 
appear that he was afforded a diagnosis at that time.  VA 
progress notes, dated in 1998 and thereafter, note 
degenerative disc disease, and degenerative joint disease, of 
the cervical spine.  A report from East West Medical Group 
(EWMG), dated in June 1999, notes that the veteran claimed to 
have a neck condition in 1975 after an injury to his neck 
while sky diving.  The relevant diagnosis was cervical spine 
degenerative disc disease.  A statement from a VA physician, 
dated in May 2001, shows that the physician stated, "He also 
had Degenerative Cervical Disc Disease.  He was a Paratrooper 
and this condition may also be service connected."  This 
statement suffers from several insufficiencies.  In view of 
the foregoing, the veteran should be afforded a VA 
examination in order to determine the date of onset and 
etiology of his current cervical spine disorder.


Right knee disorder

The veteran's service medical records show that he received 
treatment for right knee symptoms between 1973 and 1974.  He 
was profiled for two months in late 1973, and he apparently 
underwent physical therapy in late 1974.  There were 
notations of a history of chondromalacia patella, with a 
diagnosis of the same in March 1974.  The veteran's 
separation examination report, dated in December 1974, shows 
that his lower extremities were clinically evaluated as 
normal.  An accompanying "report of medical history" notes a 
history of "trick or locked knee."    

The post-service medical evidence includes VA and non-VA 
medical evidence, dated between 1989 and 2004.  This evidence 
includes a VA hospital report, dated in July 1990, which 
shows that the veteran was diagnosed with a tibial plateau 
fracture after he fell on his right knee while being 
assaulted.  These reports, as well as VA progress notes dated 
in 1990, indicate that the right leg was casted until October 
1990, and show treatments for right knee pain.  A June 1999 
EWMG examination report contains a diagnosis of status post 
right knee injury.  

In view of the foregoing, the Board finds that the veteran 
should be afforded a VA examination in order to determine the 
date of onset and etiology of his current right knee 
disorder.


Foot disorder, including pes planus

With regard to the claim for service connection for flat 
feet, the Board likewise finds that a remand is required in 
order to obtain a medical opinion.  The claim has been 
reopened based on a May 2001 statement from a VA physician 
that is equivocal in its terms, is not well-explained, and 
which is not shown to have been based on a review of the 
veteran's C-file.  On remand, the claim should be referred to 
an appropriate physician for an opinion.

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).


A cardiac disability, including an irregular heartbeat

The veteran testified in September 2004 that he was treated 
for an irregular heartbeat at a VA hospital within one year 
of his separation from service.  These records should be 
obtained on remand.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Make arrangements to obtain the 
veteran's VA treatment records for an 
irregular heartbeat, dated within one 
year of his separation from service.  

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
folder and a copy of this remand are to 
be made available to the examiner prior 
to the examination, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All tests 
deemed necessary by the examiner, 
including x-rays, are to be performed.

The examiner is requested to provide an 
opinion as to the diagnoses of all 
current cervical spine disorders found to 
be present.  The examiner should express 
an opinion as whether is it at least as 
likely as not that any current cervical 
spine disorder had its onset during 
active service or is related to any in-
service disease or injury, including the 
complaints of neck pain in June 1973 
and/or parachute jumps.

The examiner is requested to provide an 
opinion as to the diagnoses of all 
current right knee disorders found to be 
present.  The examiner should express an 
opinion as whether is it at least as 
likely as not that any current right knee 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the 
treatment for knee problems throughout 
1973 and 1974 and/or parachute jumps, as 
opposed to the veteran's post-service 
injury in July 1990.

The examiner is requested to provide an 
opinion as to the diagnoses of all 
current foot disorders found to be 
present, including, but not limited to, 
pes planus, hallux valgus, bunions, 
degenerative changes, corns, calluses, 
etc.  

With respect to pes planus, the examiner 
should express an opinion as whether this 
disability, which existed prior to 
service, underwent a permanent increase 
in severity (i.e., was aggravated) during 
service beyond its natural progression.

The examiner should also express an 
opinion as whether is it at least as 
likely as not that any current foot 
disorder (other than pes planus, i.e., 
hallux valgus, bunions, degenerative 
changes, corns, calluses, etc.) had its 
onset during active service or is related 
to any in-service disease or injury, 
including parachute jumps.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Finally, readjudicate the veteran's 
claims.  If the decision remains adverse 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


